 PUROLITE 37Bro-Tech Corp., t/a Purolite and Teamsters Local 107, a/w International Brotherhood of Team-sters, AFLŒCIO.  Case 4ŒCAŒ23458 November 18, 1999 SUPPLEMENTAL DECISION AND ORDER AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On December 16, 1994, following a Stipulated Elec-tion Agreement and subsequent resolution of objections to conduct affecting the results of election, filed by Re-spondent Purolite (the Employer), Teamsters Local 107, affiliated with the International Brotherhood of Team-sters, AFLŒCIO (the Union) was certified as the exclu-sive representative of an appropriate unit of employees of the Employer.1  Thereafter, on April 27, 1995, the Na-tional Labor Relations Board issued a Decision and Or-der2 in which it found that the Employer had violated Section 8(a)(5) and (1) of the Act by refusing to recog-nize and bargain with the employees™ certified represen-tative and ordered it to bargain collectively with the Un-ion.  The Employer refused to comply with this Order and petitioned for review of the Board™s decision in the United States Court of Appeals for the Third Circuit.  It contended that the Board™s certification was invalid be-cause, inter alia, the Board had improperly overruled its objection based on the Union™s having engaged in pro-hibited campaign practices under Peerless Plywood Co., 107 NLRB 427 (1953), and Alliance Ware, 92 NLRB 55 (1950).3  The General Counsel filed a cross-application for enforcement. On January 31, 1997, the court denied the petition for enforcement, granted the petition for review, and re-manded the proceeding to the Board for further proceed-ings.4  The Board accepted the court™s remand, and the parties were invited to submit statements of position with respect to the issues on remand.  The Employer and the Union each filed statements of position as did the Inter-national Brotherhood of Teamsters (IBT) appearing as amicus curiae.5  The Employer and the IBT also filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has reviewed the record and the position statements in light of the court™s remand.  For the reasons explained below, the Board has decided to vacate its ear-lier decisions, revoke the certification of representative, set aside the election, and remand the proceeding to the Regional Director for further appropriate action.6                                                                                                                        1  315 NLRB 1014.   2  317 NLRB No. 20 (not reported in Board volumes). 3 The Employer alleged in a separate objection that the Union™s elec-tion observer engaged in improper electioneering.  The court affirmed the Board™s conclusion that substantial evidence supports overruling this objection.  Thus, while this matter was raised before the court, it is no longer at issue. 4  NLRB v. Bro-Tech Corp., 105 F.3d 890 (3d Cir.).   5 The Board denied the International Brotherhood of Teamsters™ re-quest to intervene, but granted it permission to participate in briefing.   Factual Background and Board Proceedings In the spring of 1992, the Union filed a petition for an election among the full-time production, maintenance, warehouse, and laboratory employees at the Employer™s chemical production facility.  Upon the parties™ stipula-tion, an election was held on July 17, 1992, in the Em-ployer™s ground floor conference room.  Two voting ses-sions were scheduled: the first running from 7:45 until 9:45 a.m. and the second running from 3:30 until 4:30 p.m.   The Board agent handling the election designated the corridor leading to the conference room and the im-mediate surrounding areas to be the ﬁno electioneeringﬂ area. Beginning at 7 a.m. on the day of the election and con-tinuing until 4:30 p.m., a sound truck parked across the street from the Employer™s facility broadcast tape-recorded musicŠtwo Teamsters songs interspersed with several popular songs unrelated to unions.  The volume was sufficient that the music could be heard at various locations inside the plant, but not in the polling area it-self.   At the hearing on objections, the Union submitted the cassette tape used for its broadcast.  Employees testified that they heard ﬁwe are united, we are like unbeatable, we can do anything as long as we™re together,ﬂ ﬁstand united, brothers and sisters, come together,ﬂ and ﬁwe™re brothers and sisters until the end.ﬂ7  Thus, the prounion message, if not the exact lyrics, of the Union™s tape-recorded songs, ﬁProud to be a Teamsterﬂ8 and ﬁTeam-sters Anthemﬂ9 was not lost on the employees.  6 In view of our disposition of the issues in this case, the Employer™s contention that an evidentiary hearing on its objection based on the ﬁtotality of the circumstancesﬂ of the election is moot.   7 315 NLRB at 1016.  8  Throughout North America you see us on the job from Atlanta to Calgary Vancouver to Cape Cod. You can™t tell us by our color, you can™t tell us by our hat. We™re the backbone of the country, we take pride in being that. We™re brothers and we™re sisters, working hard for what is fair. You can always tell a Teamster by that certain pride he wears. Meeting all the challenges, united we stand tall. Proud to be a Teamster, that™s why we™ll never fall. We are the North Americans, from sea to shining sea. We backed our country in the fight, we earned our right to be. When FDR put out the call, we kept him rolling through it all. We are the workers who stand united, we™re Teamsters one and all. We™re carving out a better life for our loved ones old and young. We™re giving them the melody, the song that™s not been sung. In a moment of reflection, I close my eyes and see the dreams our fa-thers had for us are now reality.      9  Let™s hail the Teamsters Union and sing of it with pride.  Remember Teamster members, your Union™s by your side. As long as we™re together, our numbers will increase and this will be our motto: prosperity and peace. Now all for one and one for all is something you have heard, 330 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38The hearing officer concluded that the Union™s pro-
longed broadcast of pro-Teamsters songs on election day 
violated the Board™s rule, enunciated in 
Peerless Ply-wood
, supra, prohibiting campaign speeches to captive 
audiences during the 24-hour 
period immediately preced-
ing the election.  She reasoned that the 
Peerless prohibi-
tion, as interpreted in 
U.S. Gypsum Co
.10 and O™Brien 
Memorial,11 included within its proscription the use of 
sound trucks for communicating campaign speech when 
those communications extended through the time the 
election was in progress.  Sh
e found that the music, un-
avoidably audible to employees at their work stations, 
constituted ﬁspeechﬂ within th
e meaning of the proscrip-
tion because the songs™ lyrics were more than mere ex-
hortations to vote, and included campaign phrases which 
amounted to last minute emotional appeals designed to 
sway voters.
12  Accordingly, she recommended sustain-
ing the Employer™s objection, and setting aside the elec-
tion.
13   The Board rejected the hearing officer™s recommenda-
tion, finding that the songs emanating from the sound 

truck did not constitute ﬁcam
paign speechﬂ within the 
Peerless Plywood proscription.  Although the Union™s 
broadcasts could be heard at many employees™ work sta-

tions throughout the day of the election, the Board con-
cluded that the songs were mere musical appeals to vote, 
like those that, in 
Crown Paper Board Co
.,14 were found 
not to run afoul of the 
Peerless Plywood
 rule.  Noting 
that the songs did not make campaign promises, did not 
refer in any way to the Employer, contained no refer-
ences to wages, hours, or
 other collective-bargaining 
issues, and did not make a sp
ecific appeal to vote for the 
Teamsters, the Board concluded that the ﬁbroad and 
amorphous quality of the lyrics would not create the type 
of ‚mass psychology™ that concerned the Board in 
Peer-
less Plywood.ﬂ15 Accordingly, the Board certified the Union and, as 
noted above, in a subsequent test of certification proceed-
ing, found that the Employer violated its bargaining obli-
gation under Section 8(a)(5) of the Act. 
                                                                                            
                                                           
But when the Teamsters say it,
 the boys mean every word. 
So hail the Teamsters Union and shout it loud and clear. 
The Brotherhood of Teamsters will always be right here.  
 10 115 NLRB 734 (1956).   
11 310 NLRB 943 (1993).   
12 Great Atlantic & Pacific Tea Co.
, 111 NLRB 623 (1955), and 
Crown Paper Board
, 158 NLRB 440 (1956).   
13 The hearing officer rejected the Em
ployer™s alternative theory that 
the musical message constituted improper last minute electioneering at 
or near the polls under 
Alliance Ware
, supra.  Absent evidence either 
that the music was audible in the polling area itself or that employees 
were waiting in line to vote in the 
adjacent corridor where music could 
be heard, she concluded that 
Alliance Ware
 was inapplicable. 
14 158 NLRB 440 (1966).   
15 315 NLRB at 1015.   The Board also found that the Union™s con-
duct was not objectionable under 
Alliance Ware
.    
The Court™s Opinion 
In declining to enforce th
e Board™s decision and re-
manding the case to the Boar
d for further consideration, 
the court held that the Boar
d erred when it rejected, 
without adequate explanation, the hearing officer™s find-
ing that the Union™s sound truck broadcasts violated the 

Peerless Plywood rule.  The court stated that the Board 
had failed either: (1) to explain how the absence of refer-

ence to specific campaign issues
 within the text of the 
musical broadcasts exempted
 such communication from 
the 
Peerless Plywood
 prohibition, or (2) to explain its 
creation of a new campaign speech theory to replace the 
Peerless Plywood standard.   The cour
t observed that the 
Board has not limited the rule™s application strictly to 
massed assemblies of employees and had applied it to a 
sound truck broadcast in 
U.S. Gypsum Co.
, supra, where the salient factor was ﬁnot th
e location of the speaker but 
whether the employees are exposed to the remarks.ﬂ
16 The court reiterated the hearing officer™s findings that 
the Teamsters songs constituted ﬁemotional appeals to 
sway votesﬂ and as such were ﬁno different than a 
speech,ﬂ and noted that Board™s the contrary conclusion 
was based on its peremptory and conclusory statement 

simply that ﬁthe broad and amorphous quality of the lyr-
icsﬂ was not encompassed by the concerns underlying the 
proscription in 
Peerless Plywood.  Thus, in remanding 
the case, the court admonished
 the Board either to set 
forth the basis on which this case is distinguishable from 

Peerless Plywood
 or to enunciate clearly the parameters 
of a new standard.
17 The Positions of the Parties 
The Employer asserts that 
the court™s opinion makes 
clear that the Union™s sound truck broadcast falls within 

the ambit of ﬁcampaign speechﬂ as contemplated by 

Peerless Plywood and that the Board should adhere to 
the long-established rule enunciated in that case.  
The Union argues that the 
Board™s underlying decision 
is directly analogous to the decision in 
Crown Paper 
Board, supra, in which ﬁappeals to vote . . . with musical 
interludesﬂ were found not to fall within the 24-hour rule 
restricting campaign speech, and it asserts that this re-
flects a proper construction of 
Peerless Plywood
.  Amicus-IBT asserts that the instant case is distinguish-
able from, and therefore not controlled by, 
Peerless Ply-wood
, in that employees were not addressed in a ﬁmassed 
assemblyﬂ and were not required to listen as members of 
a captive audience.  
 16 U.S. Gypsum Co.
, supra at 735.   
17 While noting problems raised by both the hearing officer™s and the 
Board™s discussion of the Employer™s alternative arguments under
 Alliance Ware
, the court acknowledged that its disposition of the 
Peer-less Plywood issue rendered it unnecessary to reach those arguments.     
 PUROLITE 39Analysis 
I.   THE PEERLESS PLYWOOD
 RULE In Peerless Plywood, a union objected to an election 
on the basis that on the day before and within 24 hours of 
a scheduled election, employees were assembled on 
company time and property to listen to a campaign 
speech delivered by a high-level
 official of the employer, 
and, although requested to do so, the employer denied 

the union similar access to address employees.  Then-
prevailing Board law on the subject was set forth in 
Bonwit Teller
, 96 NLRB 608 (1951).  That case held that 
if an employer made a preel
ection address to its employ-
ees on companytime and premises, the employer could 
not lawfully deny a union™s request for an opportunity to 
address employees in the same
 manner, i.e., in a gather-
ing held on company premises.  In 
Livingston Shirt 
Corp.
, 107 NLRB 400 (1953), a companion case with 
Peerless Plywood, the Board reversed 
Bonwit Teller
 in-
sofar as it required a company to provide a union access 
to its property in order to make a campaign speech in 
response to an employer™s worktime, workplace pre-
election speech.  Thus, 
Livingston Shirt
 held that denying 
a union such equal access would no longer violate Sec-
tion 8(a)(1).  In 
Peerless Plywood
, however, the Board 
focused specifically on the 
timing of workplace preelec-tion speeches, and held that ﬁemployers and unions alike 
will be prohibited from making election speeches on 
company time to massed assemb
lies of employees within 
24 hours before the scheduled time for conducting an 
election.ﬂ18  Breach of this rule would constitute objec-
tionable conduct sufficient to warrant setting aside the 
results of an election.
19  The Board emphasized that its 
new rule was directed at 
parties™ eleventh-hour campaign efforts only while em-
ployees were on companytim
e and not when employees 
were off the clock and free to choose whether or not to 
attend a meeting or listen to a party™s appeal.  Thus, em-

ployers and unions alike could continue to communicate 
with employees who were willing to discuss campaign 
issues individually, or to attend meetings, rallies, or other 
gatherings on or off company premises throughout this 
period, but they could not require employees to partici-
pate in last-day, worktime assemblies.  The Board further 

explained that the dual objectives of its rules setting time 
and space limitations on campaig
n conduct were to keep 
elections free of undue advantage for any party and to 
ensure that employees could ex
ercise their right to vote 
in an atmosphere conducive to freedom of choice.     
                                                          
                                                           
18  Peerless Plywood
, supra at 429.   
19  The Board compared this rule imposing 
time limitations on cam-
paign speech as  ﬁakin to, and no more
 than an extension of,ﬂ its exist-
ing rule imposing 
space limitations, set forth in 
Alliance Ware
, supra, 
whereby parties are forbidden to engage
 in electioneering at or near the 
polling place. In U.S. Gypsum Co
., the Board applied the principles 
of 
Peerless Plywood to a sound truck broadcast.  In that 
case, within 24 hours before a scheduled election and 

continuing for a period of 7-1/2 hours, a union broadcast 
campaign speeches and other material from a sound truck 
parked on the street across from the employer™s plant.  
The volume was sufficient to be audible inside parts of 
the plant.  It was determined
 that approximately 50 of the 
424 eligible employees heard, or were in a position to 
hear, the sound truck broadcast at their work stations, 
while another 215 employees 
were located in areas be-yond the reach of the sound.  The Regional Director de-

termined that the union did not breach the 
Peerless Ply-wood
 proscription because employees were not ﬁsum-
monedﬂ to hear the speeches nor were they ﬁunder the 
control of the speaker and compelled to listen.ﬂ
20  In-
stead, he concluded that ﬁexcept to the extent that they 
could not avoid hearing the sound truck,ﬂ such attention 
was merely ﬁincidental while performing their duties.ﬂ
21   The Board disagreed.  Recognizing that the usual 
Peerless Plywood
 situation involved a speech delivered 
face-to-face, to a group or 
massed assembly of employ-
ees gathered together for the specific purpose of listening 
to the remarks, the Board re
asoned that the critical ele-
ment was not the location of the speaker, but rather 

ﬁwhether the employees are exposed to his remarks.ﬂ
22  Although the employees were not gathered together for 
the sole purpose of listening to the speech, they were 
nonetheless working with or 
near each other at their as-
signed worksites while the union directed its day-long 
campaign message to them.  Thus, the Board concluded 
that ﬁthe considerations operative in establishing the 
Peerless Plywood rule are present in substance, albeit not 
in formﬂ
23 to compel the same result.  Accordingly, the 
Board set aside the results of the election.  
II. APPLICATION TO THE INSTANT CASE   
 As the above description of the 
Peerless Plywood doc-
trine demonstrates, the Board™s goal is to keep voters as 

free of uninvited mass messages as possible during the 
period just prior to the conduct of the election.  Applying 
this principle squarely to the facts of this case on remand, 
we conclude that the Board™s earlier holding cannot stand 
and find that the Union™s use of the sound truck inter-
fered with the conduct of a fair election.  As stated 
above, the Union™s sound tr
uck broadcast tape-recorded 
music, including pro-Teamsters songs, for 9-1/2 hours 
during the day of the electionŠbeginning 45 minutes 
prior to the opening of the polls and ending at the close 
of the polling period.  The sound was clearly audible to 
anyone entering the Employer™s premises and carried 
into a number of employee work stations throughout the 
 20  U.S. Gypsum
, supra at 734.   
21 Id. at 734Œ735.   
22  Id. at 735.   
23  Ibid. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40facility.  Employees testified not only that they heard the 
music, but, more importantly, that they heard its message 
encouraging their support for the Union. 
We find that these facts establish that the Union™s con-
duct falls within the proscription of 
Peerless Plywood
. This was not an effort by a party to engage in voluntary 

discussions with employees about the merits of union 
representation.  Instead, just prior to casting their votes, 
these employeesŠwhether on 
their way in to work, on 
the job, and/or while leaving the plantŠwere exposed to 
the Union™s campaign broadcas
t whether they wished to 
hear it or not.  As the Board reasoned in 
U.S. Gypsum
, employees thus unwillingly exposed to a campaign mes-

sage became a captive audience within the meaning of 
Peerless Plywood.  In addition, employee testimony establishes that those 
who heard the broadcast clearly understood the persua-

sive character of the message
 being sent, i.e., that the 
Teamsters Union was the correct choice in the election.  

Thus, contrary to the reasoning in the Board™s original 
representation case decision 
(and in deference to the 
court™s remand), we find that
 the partisan content of the 
songs is sufficient to place 
it within the realm of cam-
paign speech under 
Peerless Plywood
.   Whether in the 
form of lyrics to a pro-Teamsters song, a nonmusical 

partisan oration, or a dry recitation encouraging support 

for a particular electoral choice,
 we find that they all fall 
within the broad rubric of
 campaign speech within the 
proscription of 
Peerless Plywood
.24  Accordingly, we vacate the Board™s prior Decision and 
Order finding that the Employer violated Section 8(a)(5) 
and (1) by refusing to bargain with the Union and our 
prior supplemental Decision and Certification of Repre-
sentative overruling the Employer™s Objection 4(a).  We 
find that the Union™s election day sound truck broadcasts 
violate the standards set forth in 
Peerless Plywood pro-
hibiting campaign speeches to a massed assembly of em-
ployees within 24 hours of an election, we set aside the 
election, and we direct a second election.   
ORDER It is ordered that the election held July 17, 1992, is set 
aside and that this proceeding is remanded to the Re-
gional Director for Region 4 for the purpose of conduct-
ing a new election. 
IT IS FURTHER ORDERED 
that the Board™s decisions, 315 
NLRB 1014 (1994), and 317 NLRB No. 20 (1995) (not 

reported in Board vo
lumes), are vacated. 
[Direction of Second Election omitted from publica-
tion.] 
                                                          
 24 To the extent Crown Paper Board
, supra, is to the contrary, it is 
overruled. 
 